 1:19-cv-03056-CMC          Date Filed 08/10/21      Entry Number 29        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Sheila Outen,                                           Civil Action No. 1:19-cv-3056-CMC

                            Plaintiff,
                 vs.                                                    ORDER

 Kilolo Kijakazi, Acting Commissioner
 of Social Security,
                          Defendant.

       This matter is before the court on the petition of Plaintiff’s attorney for $14,906.13 in

attorney’s fees pursuant to 42 U.S.C. § 406(b). ECF No. 26. Defendant filed a response and does

not object to an award of $14,906.13 in attorney’s fees under § 406(b). ECF No. 27. For the

reasons set forth below, the petition is granted.

       Plaintiff’s attorney seeks an award of attorney’s fees in the amount of $14,906.13, which

is twenty-five percent (25%) of the past-due benefits awarded to Plaintiff for representation in this

court. This percentage is consistent with the terms of the written contingency fee agreement

between Plaintiff and her attorney. Plaintiff previously sought attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d) and was awarded $3,583.13. ECF Nos. 22, 25.

Defendant requests the court authorize a payment of the amount requested ($14,906.13) from

Plaintiff’s past-due benefits, with counsel to remit the EAJA fee amount, $3,583.13, to Plaintiff.

       In light of the contingent nature of the fees and other relevant considerations (e.g.,

complexity of the matter, adequacy of representation, and absence of any delay caused by counsel),

the court finds the fee sought and equivalent hourly rate are reasonable. See Gisbrecht v. Barnhart,

535 U.S. 789 (2002) (approving fees based on contingency fee agreement subject to review for

reasonableness, which review considers, inter alia, whether there has been substandard
 1:19-cv-03056-CMC         Date Filed 08/10/21         Entry Number 29    Page 2 of 2




representation or delay caused by counsel). The amount of fees takes into account the significant

award counsel obtained for Plaintiff, who is to receive back benefits due from October 2015.

       The court, therefore, approves payment of attorney’s fees to Plaintiff’s attorney under 42

U.S.C. § 406(b) in the amount of $14,906.13, with counsel to remit the EAJA fee amount,

$3,583.13, to Plaintiff. See Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009)

(“[T]he claimant's attorney refunds to the claimant the amount of the smaller fee.”).          The

$14,906.13 is to be paid from the past-due benefits.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
August 10, 2021




                                                2
